DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/866,987 and is in response to Request for Continued Examination filed 06/16/2022.
Claims 1-9 are previously pending, of those claims, claim 1 has been amended.  All amendments have been entered.  Claims 1-9 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENG (US 2013/0143093 A1) in view of BOETTCHER (US 2014/0186675 A1).
TENG teaches a battery module 10 that includes multiple battery cells 12 (paragraph 0012).  Each battery cell 12 provides a busbar 16 to connect the terminals of adjacent cells (paragraph 0013).  Through busbars 16 the cells 12 of the battery module 10 are electrically connected to another to power a load (paragraph 0013).  A cooling plate 20 is arranged between each pair of battery cells, and are joined to one another to provide a cooling plenum 22 that is part of a cooling system 24 (paragraph 0014).  The location between adjacent cooling plates 20 then are taken to be the claimed energy cell reservoir structured to retain and surround the energy cell (see Figure 1).  The system then functions to receive heat rejected from the battery module, and then reject that heat into the surrounding environment (paragraph 0015).  The cooling plate 20 then includes a multi-pass cooling channel that meanders back and forth through an interior of the cooling plate 20, and is circulated to remove heat absorbed by the coolant plate from the at least one energy cell (paragraphs 0018-0022).  The cooling plate 20 includes a top side 48, and the busbars are arranged at the top side 48 (paragraph 0018).  This top side 48 then is taken to be the claimed bus bar header.  
TENG teaches each battery cell includes a busbar 16 that connects adjacent voltage terminals (paragraph 0013).  The busbars are arranged at the top side 48 of the cooling plate 20 (paragraph 0018).  However, TENG does not explicitly teach that the bus bar header structure are physically and thermally connected to the energy cell reservoir.  
BOETTCHER teaches a cooling jacket for a battery pack (abstract).  The battery pack 100 includes a first and second plates 102 and 104, and a group of stacked cooling jackets 106 (paragraph 0011).  The cooling jackets 106 are configured to retain a plurality of energy storage cells 108 (paragraph 0011).   A liquid coolant may then flow through the cooling jackets 106 in a serpentine manner (paragraph 0014).  A bus bar may then be mounted on a common plane such as the first draft 146 and second draft 148 (paragraph 0018).  Having the buss bar on a common plane with the draft and the height of the storage cells are beneficial in order to mount the bus bar in an optimized manner (paragraph 0022).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the bus bar to be placed on a common plane with the top of the cooling plate 20, as BOETTCHER teaches that such a structure is beneficial in order to arrange the bus bar and cooling channel in an optimized manner (BOETTCHER paragraph 0022).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENG (US 2013/0143093 A1) in view of BOETTCHER (US 2014/0186675 A1) as applied to claim 1 above, and further in view of HAN (US 2014/0315051 A1).
Claim 2 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of TENG and BOETTCHER.  TENG teaches the busbars are arranged on the top side of the cooling plate 20 (paragraph 0018).  However, TENG does not explicitly teach a heat transfer barrier on the bus bar.  
HAN teaches a rechargeable battery module including a plurality of rechargeable batteries and a bus bar that electrically connects the bus bar (abstract).  A heat insulating member 76 may then enclose the bus bar (paragraph 0089).  The heat insulating member may be formed by coating a film on the bus bar (paragraph 0089).  If the heat insulating member 76 is provided, the heat emission of the heat may be decreased, so that a fuse part may more easily be melted at a predetermined current (paragraph 0091).  
Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to include the heat insulating member 76 which encloses the bus bar as taught by HAN for the bus bars of TENG, as HAN teaches the benefit of the use of the fuse which helps prevent the battery from overcharging (paragraphs 0091-0093).

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENG (US 2013/0143093 A1) in view of BOETTCHER (US 2014/0186675 A1) as applied to claim 1 above, and further in view of QIU (CN 105280978 A).
Claim 3 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of TENG and BOETTCHER.  TENG teaches battery cells 12 formed between adjacent cooling plates 20 (see Figure 1).  Therefore, the adjacent cooling plates 20 surround a first and second side of the energy cell (Figure 1).  TENG does not explicitly teach that these cooling plates are the claimed oscillating heat pipe cover.  
QIU teaches a power battery thermal management system that includes a metal plate type pulsating heat pipe (abstract).  The system can efficiently solve the problems of high temperature heat dissipation and energy recycling of power batteries, and the pulsating heat pipe is integrated with the bracket to save space (abstract).  The system has a large heat dissipation capacity and a short response time, the metal plate is in close contact with the surface of the power battery (page 2 lines 29-31).  There is included a metal plate type pulsating heat pipe 3 that is used to transfer heat generated during the operation of the battery (page 5 lines 12-13).  The system includes a power battery bracket 10 composed of a metal plate type pulsating heat pipe, a battery module case 12, a box top cover 11, and a plurality of batteries 2 (page 5 lines 14-17).  Separate metal plates 5 and 7 are in close contact, and there is a pulsating heat pipe 4 which is divided into an evaporation end and a condensation end (page 5 lines 17-18).  The evaporation end is close to the two dies of the batteries, and the condensing end extends to the lower parts of the battery (page 6 lines 1-3).  The pulsating heat pipe 4 is designed to be folded back and forth, and the number of bends and spacing of the heat pipes are adjusted according to the uneven heat production characteristics of the battery (page 6 lines 9-11).  The pulsating heat pipe 4 is made of a highly thermally conductive copper metal (page 6 line 14).  Under the operating of the battery, the evaporation end of the pulsating heat pipe in the metal plate absorbs the heat generated by the battery, and the heat is transferred from the top to the bottom in the bracket 10 to the condensation end (page 6 lines 15-17).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the cooling channels of TENG with the pulsating heat pipe 4 of QIU, as QIU teaches that such pulsating heat pipes have the beneficial advantage of a large heat dissipation capacity and a short response time (QIU page 2 lines 30-31).  The pulsating heat pipe of QIU is taken to be analogous to the claimed oscillating heat pipe.  
With respect to claim 4.  TENG teaches as seen in Figure 3 that the cooling plate has a shape that is substantially the same as the exterior shape of the second portion of the energy cell (see Figure 3) and similarly QIU teaches as seen in Figure 1 that the shape of the heat pipes match that of the cells.  
With respect to claim 5. TENG teaches the cooling channels have a meandering channel (see Figures 4-5).  These channels are configured to circulate a fooling fluid (paragraph 0015).  Similarly, QIU teaches the heat pipe 4 is designed to be folded back and forth (page 6 lines 9-11 and Figure 2) and includes at least a coolant fluid (abstract).  Therefore, the heat pipe will have at least a meandering channel. 
With respect to claims 6-7.  TENG teaches a cooling fluid which is circulated (paragraph 0015).  However, TENG does not explicitly note that this fluid has the thermal characteristics such that cooling fluid will change from liquid to vapor phase.  QIU teaches both an evaporation and condensation end, and therefore the fluid in the pulsating heat pipe is taken to changes phases from the liquid to vapor phases.  QIU then further teaches that the design of the meandering heat pipe, in this case pulsating heat pipe is designed appropriately based on the desired cooling and heat production characteristics of the battery (page 6 lines 9-11).  Therefore these elements are taken be modified based as a matter of routine optimization, based on the required heating characteristics of the battery cells.  
With respect to claim 8.  TENG teaches a plurality of cooling plates 20 (figure 1) and similarly QUI teaches a plurality of plates and meandering paths (see Figures 1-2).    
With respect to claim 9.  TENG teaches a plurality of cooling plates 20 formed with spaces between adjacent plates (Figure 1) similarly QIU teaches a plurality of the oscillating heat pipe covers separated from adjacent covers (Figure 1).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,693,201 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘201 claims a thermal management system that includes a cell plate holder comprising a reservoir to retain energy cells, a cold plate cell holder, an oscillating heat pipe cover (claim 1).  The heat pipe cover may have a shape of that of the energy cell, and the oscillating heat pipe cover may have a meandering heat pipe channel, the cooling fluid is designed to change phases (claims 2-4)

Response to Arguments
Applicant’s arguments, see pages 4-5 of applicant Arguments/Remarks, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 in view of TENG have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TENG in view of BOETTCHER (US 2014/0186675 A1).
On page 4 of Applicant Arguments/Remarks Applicant argues that TENG does not teach the amended claim limitation of “a bus bar header formed to provide a top wall for each of the at least one energy cell reservoir”.  Applicant argues that TENG teaches each battery cell 12 provides a busbar 16 that connects one voltage terminal to another of the adjacent cells.  Applicant argues that claim 1 has been amended to note that the bus bar header is formed to provide a top wall for each of the at least one energy cell reservoir.  In contrast Applicant argues that TENG teaches the cooling plates 20 have a shorter length than the battery cells 12.  Applicant argues that the top portion of each battery cell extends well beyond the top side 48 of each cooling plate 20 thereby separating the top side 48 of each cooling plate from the top side of all adjacent cooling plates.  Therefore Applicant argues that it is physically and structurally impossible for the top sides 48 of each cooling plates in TENG to be formed to provide a top wall for the space between each cooling plate 20.  This argument is persuasive.  However, new grounds of rejection are further made in view of BOETTCHER.  
BOETTCHER teaches cooling jackets 106 and energy storage cells 108 (Figure 1 and paragraph 0011).  The top of the cooling jackets and the cells then form a common plane for mounting of the bus bar (paragraph 0018).  Such a common plane is beneficial in order to mount the bus bar in an optimized manner (paragraph 0022).  
On page 5 of Applicant Arguments/Remarks Applicant argues that TENG teaches away from a thermal management system comprising a cold plate cell holder having at least one energy cell reservoir structured to retain at least one electrical energy cell and a bus bar header formed to provide a top wall for each of the at least one energy cell reservoir.  However, this argument is not persuasive.  In the present case it is the combination of TENG and BOETTCHER would have the busbar formed on top of the cooling jacket and cells in order to have an optimization of structure.  See MPEP 2143.01(I) which notes "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In the present case TENG teaches one method of attaching a bus bar, and then BOETTCHER is taken to teach an alternative embodiment.  There is nothing in TENG that criticizes, discredits, or otherwise discourage the combination with BOETTCHER.  Therefore just the fact that TENG teaches a gap between the cooling plate and the bus bar does not constitute a teaching away as Applicant is arguing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722